783 N.W.2d 331 (2010)
In the Matter of Rashid ABDULLAH, Minor.
People of the State of Michigan, Petitioner-Appellant,
v.
Rashid Abdullah, Respondent-Appellee.
Docket Nos. 139586. COA No. 284905.
Supreme Court of Michigan.
June 28, 2010.

Order
On March 10, 2010, the Court heard oral argument on the application for leave to appeal the July 21, 2009 judgment of the Court of Appeals. On March 24, 2010, the Court ordered the trial judge in the Wayne Circuit Court, Juvenile Division, to state the specific statutory provision pursuant to which the juvenile respondent was adjudicated delinquent. On order of the Court, the trial court having now filed its answer, the application is again considered. MCR 7.302(H)(1). In lieu of granting leave to appeal, we VACATE the judgment of the Court of Appeals and REINSTATE the adjudication of delinquency, for the reason that the juvenile was adjudicated delinquent pursuant to MCR 750.520d(1)(c), based on the victim's incapacity.